DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

Response to Amendment
Applicant filed a response; amended claim 11, 14, and 21; cancelled claim 13; and added new claims 22-24 on 01/07/2022. 
In view of the amendments made, 112(b) rejection previously presented in the Final Rejection mailed on 09/07/2021 is withdrawn. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues: the office action fails to state a prima facie case of obviousness, the art collectively does not teach all the claimed limitations, no motivation to apply a separating load to a build platform prior to vibrating the constrained surface (amended claim 11) or while vibrating the constrained surface (claim 14), and no expectation that the combination would work. 

Applicant argues the office action fails to provide reason why the teachings of Liravi and Lawton would be rearranged. Applicant explained, "The mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant's specification, to make the necessary changes in the reference device." MPEP 2144.05 citing Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
prior to vibrating the constrained surface ( amended claim 11) or while vibrating the constrained surface (claim 14). Thus, the Office Action fails to state a prima facie case of obviousness, as the conclusion of obviousness is supported by no more than conclusory statements.
Applicant argues: “There is no expectation that combining vibration with a separation load prior to or at the same time as vibrating the constrained surface would work. The effect of applying a separation load and a vibration cannot be predicted. Would it facilitate separation or would it increase breaking or both? A skilled artisan would reasonably expect that combining vibration with a separation load would break apart the built-up portion. There was simply no reasonable expectation that combining vibration with a separation load would work so that the constrained surface would separate without breaking the built-up portion.”

Examiner respectfully disagrees. Lawton teaches method of fabricating a build part using a vibration-assisted stereolithography system, comprising (Claim 1 and Figures 1 and 2):  activating a moving means in the form of pulses for controllably moving the transparent barrier relative to the stage during a withdrawing motion to destroy adhesion between the transparent barrier and stage (i.e., while a separating load is applied) (Col 8, Ln 7-16; Col 10, Ln 24-55; and Claims 27 and 28). Therefore, Liravi in view of Lawton would teaches an identical process to claim 14, comprising vibrating the constrained surface to separate a post-cure build surface from the constrained surface and applying a separating load to a build platform while vibrating the constrained surface. 

Liravi in view of Lawton does not teach applying a separate load to a build platform to partially separate the build surface from the constrained surface prior to vibrating the constrained surface and vibrating the constrained surface to separate a post-cure build surface from the constrained surface. However, a mere rearrangement in the sequence of performing steps taught in the prior art, absent any new or unexpected results, is within the ambit of a person of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to rearrange the steps of applying a separating load while vibrating the constrained surface with the steps of applying a separating load followed by vibrating the constrained surface, as doing so would not yield any new or unexpected results. 
Given that performing the steps of applying a separating load while vibrating the constrained surface gradually breaks the bonds as taught by Lawton, one of ordinary . 

Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11, 12, 15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 11 recites “applying a separating load to a build platform to partially separate the build surface from the constrained surface prior to vibrating the constrained surface; directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap.” It is unclear if applying a separating load to a build platform to partially separate the build surface from the constrained surface prior to vibrating the constrained surface is indeed performed before directing an electromagnetic energy from a light source through the constrained 
A method of fabricating a build part using a vibration-assisted stereolithography system, comprising: 
separating a build surface of the build part a distance from a constrained surface to form a gap having a gap thickness; populating the gap thickness with a resin; 
applying a separating load to a build platform to partially separate the build surface from the constrained surface prior to vibrating the constrained surface; 
directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap; and 
vibrating the constrained surface to separate a post-cure build surface from the constrained surface. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 11, 12, 14, 15, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Liravi (“Separation force analysis and prediction based on cohesive element model for constrained-surface Stereolithography processes.” Computer-Aided Design. 69 (2015) 134–142) in view of Lawton (EP0467100).

separating a build surface of the build part a distance from a coated vat-bottom (i.e., constrained surface) to form a gap having a gap thickness (Page 135); 
populating the gap thickness with a resin (Page 135);
directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap (Page 135); and 
moving the stage to separate the build surface from the vat bottom (Page 135 and Figure 2).

Liravi teaches significant pulling-up forces to separate the cured part from the bottom surface of the resin vat after each layer is cured which may cause breaking or significant deformation of the cured part when the platform moves up during the fabrication process (Page 135 and Figure 2). 
Liravi does not explicitly teach applying a separating load prior to vibrating the constrained surface to partially separate the build surface from the constrained surface prior to vibrating the constrained surface and vibrating the constrained surface to separate a post-cure build surface from the constrained surface. 

 Lawton teaches method of fabricating a build part using a vibration-assisted stereolithography system, comprising (Claim 1 and Figures 1 and 2): 
activating a moving means in the form of pulses for controllably moving the transparent barrier relative to the stage during a withdrawing motion to destroy adhesion between the transparent barrier and stage (Col 8, Ln 7-16; Col 10, Ln 24-55; and Claims 27 and 28). 
Lawton teaches gradually breaking the bonds segment by segment between a transparent barrier and cured layer to improve flatness, accuracy and integrity (Col 3, Ln 50- Col 4, Ln 12).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Liravi with a step of applying pulsational motion to the constrained surface during the withdrawing motion for 
A mere rearrangement in the sequence of performing steps taught in the prior art, absent any new or unexpected results, is within the ambit of a person of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to rearrange the steps of applying a separating load while vibrating the constrained surface with the steps of applying a separating load followed by vibrating the constrained surface, as doing so would not yield any new or unexpected results. 

Regarding claim 12, Liravi in view of Lawton teaches the process as applied to claim 11, further comprising reducing the gap between the transparent barrier and stage to a desired layer thickness (Liravi, Page 135).  

Regarding claim 14, Liravi teaches a process of constrained-surface (bottom-up) projection-based stereolithography (Figure 2b and 3), comprising the steps of: 
separating a build surface of the build part a distance from a coated vat-bottom (i.e., constrained surface) to form a gap having a gap thickness (Page 135); 
populating the gap thickness with a resin (Page 135);
directing an electromagnetic energy from a light source through the constrained surface to cure the resin residing in the gap (Page 135); and 
moving the stage to separate the build surface from the vat bottom (Page 135 and Figure 2).

Liravi teaches significant pulling-up forces to separate the cured part from the bottom surface of the resin vat after each layer is cured which may cause breaking or significant deformation of the cured part when the platform moves up during the fabrication process (Page 135 and Figure 2). 

Liravi does not explicitly teach vibrating the constrained surface to separate a post-cure build surface from the constrained surface and applying a separating load while vibrating the constrained surface. 

 Lawton teaches method of fabricating a build part using a vibration-assisted stereolithography system, comprising (Claim 1 and Figures 1 and 2): 
activating a moving means in the form of pulses for controllably moving the transparent barrier relative to the stage during a withdrawing motion to destroy adhesion between the transparent barrier and stage (Col 8, Ln 7-16; Col 10, Ln 24-55; and Claims 27 and 28). 
Lawton teaches gradually breaking the bonds segment by segment between a transparent barrier and cured layer to improve flatness, accuracy and integrity (Col 3, Ln 50- Col 4, Ln 12).

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to improve the process of Liravi with a step of applying pulsational motion to the constrained surface while applying a separation load as taught by Lawton for the benefit of destroying adhesion between the cured layer and constrained surface as taught by Lawton and avoid deformation as desired by Liravi. 

Regarding claim 15, Liravi in view of Lawton teaches the process as applied to claim 11, wherein the light source and the constrained surface are oriented to perform a bottom-up stereolithography process (Liravi, Figure 3).

Regarding claim 22, Liravi in view of Lawton teaches the process as applied to claim 14, further comprising reducing the gap between the transparent barrier and stage to a desired layer thickness following populating the gap thickness with the resin (Liravi, Page 135).  

Regarding claim 23, Liravi in view of Lawton teaches the process as applied to claim 14, wherein the light source and the constrained surface are oriented to perform a bottom-up stereolithography process (Liravi, Figure 3).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Liravi (“Separation force analysis and prediction based on cohesive element model for constrained-surface Stereolithography processes.” Computer-Aided Design. 69 (2015) 134–142) in view of Lawton (EP0467100), as applied to claim 11, in further view of Litwhiler (“A Custom Vibration Test Fixture Using a Subwoofer.”  Proceedings of the 2011 IAJC-ASEE International Conference). 
Regarding claim 21, Liravi in view of Lawton teaches the process as applied to claim 11.
Liravi in view of Lawton does not teach vibrating the constrained surface to separate a post-cure build surface from the constrained surface includes using an audio speaker to separate the post-cure build surface from the constrained surface. 
Litwhiler teaches many engineering applications use a source of controlled vibrational excitation, and a very useful vibration test fixture can be created by modifying a subwoofer to include a table area to which a reference accelerometer and the component under test can be mounted (Abstract and Figure 1). 
Lawton and Litwhiler both discuss applying vibrational forces. One of ordinary skill in the art would have recognized that utilizing a subwoofer speaker as a source of controlled vibration is a common technique used in many engineering applications, as explained by Litwhiler. It would have been obvious to one of ordinary skill in the art to utilizing substitute the undisclosed vibrational source of Lawton with an audio speaker as taught by Litwhiler, a functionally equivalent vibrational source. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Liravi (“Separation force analysis and prediction based on cohesive element model for constrained-surface Stereolithography processes.” Computer-Aided Design. 69 (2015) 134–142) in view of Lawton (EP0467100), as applied to claim 14, in further view of Litwhiler (“A Custom Vibration Test Fixture Using a Subwoofer.”  Proceedings of the 2011 IAJC-ASEE International Conference). 
Regarding claim 24, Liravi in view of Lawton teaches the process as applied to claim 14.

Litwhiler teaches many engineering applications use a source of controlled vibrational excitation, and a very useful vibration test fixture can be created by modifying a subwoofer to include a table area to which a reference accelerometer and the component under test can be mounted (Abstract and Figure 1). 
Lawton and Litwhiler both discuss applying vibrational forces. One of ordinary skill in the art would have recognized that utilizing a subwoofer speaker as a source of controlled vibration is a common technique used in many engineering applications, as explained by Litwhiler. It would have been obvious to one of ordinary skill in the art to utilizing substitute the undisclosed vibrational source of Lawton with an audio speaker as taught by Litwhiler, a functionally equivalent vibrational source. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.